Exhibit 10.1

 

AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT

(WILLIAM H. SCHAFER)

 

THIS AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT is entered into on August 6, 2018,
by and among QTS Realty Trust, Inc., a Maryland corporation (together with any
successor general partner of the Operating Partnership, the “Company”),
QualityTech, LP, a Delaware limited partnership (the “Operating Partnership”),
Quality Technology Services, LLC, a Delaware limited liability company and an
affiliate of the Operating Partnership (the “Employer”), and William H. Schafer,
an individual (“Executive”), with respect to the following facts and
circumstances:

 

WHEREAS, the Company, the Operating Partnership, the Employer, and Executive
entered into an Employment Agreement dated February 16, 2017 (“Agreement”); and

 

WHEREAS, the Board of Directors of the Company moved Executive from the position
of Chief Financial Officer (CFO) to the position of Executive Vice President —
Finance and Accounting (EVP — Finance and Accounting), effective on April 3,
2017; and

 

WHEREAS, the Agreement was amended on June 23, 2017, June 5, 2018 and June 29,
2018;

 

WHEREAS, the parties desire to engage in this Amendment No. 4 to modify the
Agreement;

 

NOW, THEREFORE, the Parties hereby amend the Agreement as follows so as to
reflect their mutual understanding in place as of the Effective Date of the
Agreement, as defined therein:

 

1.                                      Article 1 of the Agreement shall be
amended as follows:

 

1.2                               Term.  The period of employment of the
Executive by Employer shall commence upon the Effective Date and, subject to
earlier termination as provided in this Agreement, continue thereafter for a one
(1)-year term (the “Term”); provided, that the Term shall automatically renew
for additional one (1) year periods thereafter unless either Employer or
Executive gives notice of non-renewal at least thirty (30) days prior to
expiration of the Term (as it may have been extended by any renewal period).

 

2.                                      Article 2 of the Agreement shall be
amended as follows:

 

2.1                               Salary.  In consideration for Executive’s
services hereunder, Employer shall pay Executive an annual salary at the rate of
$350,000 per year (“Base Pay”) during each of

 

--------------------------------------------------------------------------------


 

the years of the Term, payable in accordance with Employer’s regular payroll
schedule from time to time (less any deductions required for Social Security,
state, federal and local withholding taxes, and any other authorized or mandated
similar withholdings).  Executive’s salary may be adjusted upon annual review.

 

2.2                               Bonus.  In addition to Base Pay, if the
Executive achieves certain corporate and individual objectives as established by
the Company, then the Employer shall pay to the Executive bonus compensation
(“Bonus”), not later than 90 days following the end of the fiscal year. 
Employer’s award of bonus compensation to the Executive shall be determined by
the factors and criteria, including the financial performance of the Company and
the performance by the Executive of his duties hereunder, as determined in the
sole discretion of the Company, that may be established from time to time for
the calculation of bonus awards by the Company.  Annual bonuses will be targeted
at 100% of Base Pay.

 

2.3                               Equity Award.  Equity awards may be made
pursuant to the QTS Realty Trust, Inc. 2013 Equity Incentive Plan, or any
successor equity incentive plan adopted by the Company or the QTS Companies, in
accordance with the Company’s policies and as deemed appropriate by Company (the
“Equity Awards”).  The Equity Awards will be targeted at an award value of 100%
of Base Pay, to be awarded depending on factors and criteria established from
time to time by the Company and which may be above or below target depending on
factors and criteria established from time to time by the Company, which may
include the financial performance of the Company and the performance by the
Executive of his duties hereunder, as determined in the sole discretion of the
Company.  These Equity Awards typically will be subject to a three (3)-year
vesting schedule (33% one-year vesting following grant and 8.375% vesting per
quarter following the first year); however, a performance-based component may be
included with a different vesting schedule.  Additional equity awards may be
made in accordance with the Company’s policies and as deemed appropriate by the
Company.

 

3.              Article 4 of the Agreement shall be amended as follows:

 

4.1.3                                             Good Reason.  Executive may
terminate his employment under this Agreement by giving written notice to
Employer upon the occurrence of any one or more of the following events (which,
for purposes of this Agreement, shall constitute “Good Reason”):

 

(a)         a material diminution in Executive’s authority, duties or
responsibilities, or any significant adverse change in Executive’s title as EVP
— Finance and Accounting of the Company, the Operating Partnership and Employer;

 

(b)         Executive’s place of employment is moved more than fifty (50) miles
from the Company’s current location in Overland Park, Kansas;

 

--------------------------------------------------------------------------------


 

(c)          a material diminution in Executive’s Base Pay, as in effect from
time to time; or

 

(d)         a material breach by Employer or the Company of any term of this
Agreement.

 

It shall be a condition precedent to Executive’s right to terminate his
employment for Good Reason that (a) he shall have first given the Board written
notice stating with reasonable specificity the act(s) on which such termination
is premised within forty-five (45) days after Executive becomes aware of such
act(s), (b) if such act(s) is susceptible of cure or remedy, it has not been
cured or remedied within thirty (30) days after receipt of such notice, and
Executive has terminated his employment within twelve (12) months after the
occurrence of the event giving rise to Good Reason.

 

4.              Executive waives his right of termination for “Good Reason”
under the Agreement related to any changes contained in this Amendment No. 4 or
any modifications or actions by Company prior to the signing of this Amendment
No. 4.

 

5.              Except as otherwise specifically set forth herein, the
provisions of the Agreement shall continue in full force and effect in
accordance with their terms.

 

6.              Defined terms used but not otherwise defined herein shall have
the meanings set forth in the Agreement.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Employment
Agreement to be duly executed and delivered as of the date first above written.

 

 

COMPANY

 

 

 

QTS REALTY TRUST, INC.

 

 

 

By:

/s/ Chad L. Williams

 

Name:

Chad L. Williams

 

Title:

Chief Executive Officer

 

 

 

 

 

 

OPERATING PARTNERSHIP

 

 

 

 

QUALITYTECH, LP

 

 

 

 

By:

QTS REALTY TRUST, INC.,

 

 

General Partner

 

 

 

 

 

By:

/s/ Chad L. Williams

 

 

 

Name: Chad L. Williams

 

 

 

Title:   Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYER

 

 

 

 

QUALITY TECHNOLOGY SERVICES, LLC

 

 

 

 

By:

/s/ Chad L. Williams

 

Name:

Chad L. Williams

 

Title:

Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

/s/ William H. Schafer

 

WILLIAM H. SCHAFER

 

--------------------------------------------------------------------------------